PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/274,340
Filing Date: 13 Feb 2019
Appellant(s): Duong et al.



__________________
Theodore Olds III
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/12/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/28/2021 from which the appeal is taken is being maintained by the examiner.

(2) Response to Argument
4.1.1 Rejections under 35 U.S.C. 112, First paragraph
There are three different claim amendments that each cause the claims to be rejected under 35 U.S.C., first paragraph, as failing to comply with the written description requirement:
“said first plane and said second plane extending in opposed directions away from each other to define a V-shape”
“one of said low speed input shaft and said high speed input shaft is hollow with the other received within said hollow one of said low speed input shaft and said high speed input shaft”
“said boost compressor being driven by one of said low speed input shaft and said high speed input shaft”
Regarding the first amendment, Appellant argues that “Two planes spaced by 180 degrees are actually co-planar, and do not extend ‘in opposed directions’”. Examiner asserts that being “co-planar” and in “opposed directions” are not mutually exclusive. A plane can, and does, extend in many different directions, including along at least two axes (an XY plane, for example, extends in different directions along an X axis and along a Y axis). In Appellant’s Fig 3B, the plane L extends in at least two directions (annotated by dashed arrows below), and plane H extends in at least two directions 

    PNG
    media_image2.png
    203
    251
    media_image2.png
    Greyscale

Appellant argues that “To the extent ‘opposed directions’ would actually say 180 degrees, Appellant has clearly set forth a special definition by saying they define a V-shape”. Examiner respectfully disagrees and asserts that the disclosure does not make clear that a special definition is being used. Applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor's intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 ( Fed. Cir. 2014). In this case, the Applicant has not set forth a special definition or disavowal of the term “opposed”. The specification only states: “The first and second planes extend in opposed direction away from an input axes of the high speed input shaft and the low 
Regarding the second amendment, “one of said low speed input shaft and said high speed input shaft is hollow with the other received within said hollow one of said low speed input shaft and said high speed input shaft”, Appellant argues that “a worker of skill in this art looking to the arrangement such as shown in Figures 3A-3D would recognize that while the high speed input shaft is shown as hollow, such could be reversed” and “All that is required is for the two shafts to be concentric, and a worker of skill in this art would recognize how to arrange gears to make the reverse function”.  Examiner respectfully disagrees and asserts that the amendment was not originally disclosed. The disclosure teaches the high speed shaft being hollow and the low speed shaft received within the high speed shaft. There is no support, either in Appellant’s specification or drawings, or in any presented prior art, that the arrangement could be reversed. Examiner is not aware of any such arrangement in the prior art and making the low speed input shaft hollow and receiving the high speed input shaft, and arranging gears to compensate is not obvious. Appellant has provided no evidence that they were in possession of the claimed invention, specifically an arrangement with the high speed input shaft being received within the low speed input shaft, at the time the application was filed. Appellant failed to provide evidence or argument of obviousness for making the low-speed shaft hollow and having the high-speed being received in the low-speed 
Regarding the third amendment, “said boost compressor being driven by one of said low speed input shaft and said high speed input shaft”, Appellant argues that “a worker of skill in this art would recognize that while the boost compressor is specifically illustrated as driven by the high speed input shaft, it could also be driven by the low speed input shaft”. Here again, Examiner respectfully asserts that there is no support, either in Appellant’s specification or drawings, or in any presented prior art, that the boost compressor may be driven by the low speed input shaft. Appellant has provided no evidence that at the time the application was filed, they were in possession of the claimed invention, specifically an arrangement with the low speed input shaft driving the boost compressor 

4.1.2 Rejections under 35 U.S.C. 112, Second paragraph
	Regarding Appellant’s argument that “a worker of skill in the art would recognize that claim 7 and its ‘accessories’ would be both the first plurality and second plurality of accessories”, Examiner respectfully disagrees. The claim does not claim the first plurality of accessories and the second plurality of accessories. As claimed, it is unclear 
	Regarding claim 16, “low speed spool” is indefinite because it does not use “the” or “said” to refer to the previously defined lower speed spool (“said input gear from low speed spool”). It is unclear if the claim is now defining a new low speed spool, or if it refers to the previously defined lower speed spool.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
Conferees:
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741                                                                                                                                                                                                        
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires